Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 
The response filed on February 14, 2022 has been received.
Claims 1-13 are pending in this application, claims 9-13 are withdrawn from further consideration, and claims 1-8 are being examined on the merits.

Answer to Arguments:
	
With respect to the rejection of claims 1-7 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., a natural product without significantly more, applicant argues (pages 2-3 of Remarks filed on 02/14/2022) that markedly different analysis is required and claim 1 recites specific forms that are markedly different from a natural product. 
These arguments are fully considered but are not persuasive because as explained below in detail (see 101 rejection below for deatail) the claimed lactic acid bacterial strain of genus Lactococcus recited in claims 1-7, falls within judicial exception, i.e., a natural phenomenon or a natural product. The strains of genus Lactococcus are naturally occurring and well-known lactic acid bacteria inhabitant of human gastrointestinal tract (see for example, p. 1007 right-hand column 1st paragraph of previously cited Eldar et al.), and equol is also a naturally occurring metabolite of dietary soy or diadzein fermentation by gastrointestinal microflora (fecal bacteria) (Also, see for example, Abstract and Introduction of previously Lactococcus garvieae,, retrieved from NCBI on 05/05/2020, 2 pages of PDF), (Also, p. 1005 Introduction and p. 1006, Table 1. of previously cited Eldar et al.), and Applicant’s own specification page 2 lines 22-33. 
Therefore, claims 1-7 are directed toward products of nature, i.e., a naturally occurring lactic acid bacterial strain belonging to the genus Lactococcus, thus the claim as a whole is directed to a judicial exception (Answer to Step 2A Prong One: YES).
Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.
In this case, the claim(s) 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because depositing and obtaining an accession number, determining the equol producing activity of the Lactococcus strain (see for example, p. 1007 right-hand column 1st paragraph of previously cited Eldar et al.), and equol is also a naturally occurring metabolite of dietary soy or diadzein fermentation by gastrointestinal microflora (fecal bacteria) (Also, see for example, Abstract and Introduction of previously cited Chang et al., Journal of Natural Products, 1995, Vol. 58, No. 12, p. 1892-1896), (see for example, page 1 of previously cited JCM Catalogue, Lactococcus garvieae, retrieved from NCBI on 05/05/2020, 2 pages of PDF), (Also, p. 1005 Introduction and p. 1006, Table 1. of previously cited Eldar et al.), and Applicant specification page 2 lines 22-33, and further providing the composition “in a form selected from the group consisting of a beverage form, a milk product form, a solid food form, a microencapsulated form, a tablet, a pill, a powder, a solution, a suspension, an emulsion, a granule, a capsule and a suppository” as recited in amended claim 1 are all well understood, routine, and conventional activities, which are also specified at a high level of generality, previously known in the art and routinely taken by others, thus are not sufficient to ensure that the claims amount to significantly more than the judicial exception (see for example, Abstract, Introduction and p. 41-43 of previously cited Kailasapathy). Therefore, said additional elements recited in the claims  1-7 do not ‐understood, routine activities. Thus, because the claimed additional elements of represent well-understood, routine, conventional activities, in common use in the field food production, and said additional elements are not sufficient to amount to significantly more than the judicial exception.
Also, the additional elements, i.e., providing the composition in a form selected of … a suspension, a solution, and an emulsion” as recited in amended claim 1 do not consider to improve the judicial exception or do not apply or use the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, previously cited Eldar et al. teach/disclose providing a composition of Lactococcus garvieae in suspension or solution form (stock cultures comprising Lactococcus garvieae ) (see for example, (p. 1005 left-hand column “Materials and Methods” 1st paragraph). 
Therefore, the claim as a whole does not amount to significantly more than the exception itself (Answer to Step 2B: NO). 
The 101 rejection is maintained for the reasons mentioned above.
Objection:
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection - 35 USC § 112  
Deposit of Biological Material
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	
The invention appears to employ a specific strain, i.e., Lactococcus garvieae 20-92 (FERM BP-10036).
It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
	It appears that a deposit was made in this application as filed as noted at page 7 lines 9-16 of the the application. However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
	A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.


3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of 
	
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

	A copy of the deposit receipt is required.

Claim Rejections - 35 USC § 101
(Law of Nature or Natural Product)

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because; 

The claimed invention is directed to a judicial exception, i.e., a natural product without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

According to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, “the judicial exceptions are for subject matter that has been identified as the ‘‘basic tools of scientific and technological work,’’ which includes ‘‘abstract ideas’’ such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena”, and “the USPTO has set forth a revised procedure, rooted in Supreme Court caselaw, to determine whether a claim is ‘‘directed to’’ a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A).” 

Step 2A asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? In the context of the flowchart in MPEP § 2106, subsection III, Step 2A determines whether:
• The claim as a whole is not directed to a judicial exception (Step 2A: NO) and thus is eligible at Pathway B, thereby concluding the eligibility analysis; 
or
• The claim as a whole is directed to a judicial exception (Step 2A: YES) and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.
In this case, claim 1 reads:
1. An equol-producing lactic acid bacteria-containing composition comprising, as an essential component thereof, a lactic acid bacterial strain belonging to the genus Lactococcus having an ability to utilize at least one daidzein compound selected from the group consisting of daidzein glycosides, daidzein, and dihydrodaidzein to produce equol, wherein the composition is in a form selected from the group consisting of a beverage form, a milk product form, a solid food form, a microencapsulated form, a tablet, a pill, a powder, a solution, a suspension, an emulsion, a granule, a capsule and a suppository.
 
Applicant’s specification (paragraph [0009]) expressly teaches:

“[0009] The inventors conducted further studies and succeeded in the isolation and characterization of a lactic acid bacterial strain belonging to the genus Lactococcus which are capable of utilizing daidzein glycoside, daidzein, or dihydrodaidzein to produce equol as a novel strain of microorganism which is fundamentally different from the previously isolated and identified microorganisms. The present invention has been developed on the basis of the above isolation and identification of this novel strain of lactic acid bacterium.”	
Lactococcus recited in claims 1-7, falls within judicial exception, i.e., a natural phenomenon or a natural product. The strains of genus Lactococcus are naturally occurring and well-known lactic acid bacteria inhabitant of human gastrointestinal tract (see for example, p. 1007 right-hand column 1st paragraph of previously cited Eldar et al.), and equol is also a naturally occurring metabolite of dietary soy or diadzein fermentation by gastrointestinal microflora (fecal bacteria) (Also, see for example, Abstract and Introduction of previously cited Chang et al., Journal of Natural Products, 1995, Vol. 58, No. 12, p. 1892-1896), (see for example, page 1 of previously cited JCM Catalogue, Lactococcus garvieae,, retrieved from NCBI on 05/05/2020, 2 pages of PDF), (Also, p. 1005 Introduction and p. 1006, Table 1. of previously cited Eldar et al.), and Applicant’s own specification page 2 lines 22-33. 
Therefore, as expalined above claims 1-7 are directed toward products of nature, i.e., a naturally occurring lactic acid bacterial strain belonging to the genus Lactococcus, thus the claim as a whole is directed to a judicial exception (Answer to Step 2A Prong One: YES).

Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, and thus requires further analysis at Step 2B to determine if the claim as a whole amounts to significantly more than the exception itself.
In this case, the claim(s) 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because depositing and obtaining an accession number, determining the equol producing activity of the Lactococcus strain (see for example, p. 1007 right-hand column 1st paragraph of previously cited Eldar et al.), and equol is also a naturally occurring metabolite of dietary soy or diadzein fermentation by gastrointestinal microflora (fecal bacteria) (Also, see for example, Abstract and Introduction of previously cited Chang et al., Journal of Natural Products, 1995, Vol. 58, No. 12, p. 1892-1896), (see for example, page 1 of previously cited JCM Catalogue, Lactococcus garvieae, retrieved from NCBI on 05/05/2020, 2 pages of PDF), (Also, p. 1005 Introduction and p. 1006, Table 1. of 
Therefore, said additional elements recited in the claims  1-7 do not provide ‘‘significantly more’’ than the recited judicial exception, and those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities. Thus, because the claimed additional elements of represent well-understood, routine, conventional activities, in common use in the field food production, and said additional elements are not sufficient to amount to significantly more than the judicial exception.
Moreover, the additional elements, i.e., providing the composition in a form selected of … a suspension, a solution, and an emulsion” as recited in amended claim 1 do not consider to improve the judicial exception or do not apply or use the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, previously cited Eldar et al. teach/disclose providing a composition of Lactococcus garvieae in suspension or solution form (stock cultures comprising Lactococcus garvieae ) (see for example, (p. 1005 left-hand column “Materials and Methods” 1st paragraph). 
Thus, the claims as a whole does not amount to significantly more than the exception itself (Answer to Step 2B: NO). 
Therefore, the subject matter of claims 1-7 as whole is not directed to patent eligible subject matter.

Conclusions:
8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083.  The examiner can normally be reached on IFP, in general, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651